DETAILED ACTION
1.	This is a response to applicant's submissions filed on 09/23/2020. Claims 1-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Christopher Carroll (Reg. #52,700) on 07/18/2022.  The application has been amended as follows:   
 In Claim 1, line 10, after “schedule”, the following phrases have been inserted:
--, wherein the one or more processors are configured to determine the schedule to include one or more of:
an identification of which legs of the one or more trips that different ones of the energy tenders are to couple with and power the one or more vehicles during the one or more trips,
an identification of a first location where one or more of the energy tenders that are coupled with the one or more vehicles are to stop for recharging an energy storage device onboard the one or more energy tenders, or
an identification of a second location where to replace at least one of the energy tenders coupled with the one or more vehicles with one or more other energy tenders--.

In claim 3, line 3, “an energy storage device onboard  one or more of the energy” has been changed to 
–the energy storage device onboard the one or more energy--.

In claim 4, lines 3-4, “an energy storage device of one or more of the energy”  has been changed  to:
--the energy storage device of the one or more energy--.
In claim 4, line 4, “of the vehicles” has been changed to – vehicles--.

In claim 5. line 3, “an energy storage device onboard” has been changed  to :
--the energy storage device onboard the--.

As Per claim 7, the entire claim 7 has been replaced by the following amended claim 7:
--7.         The control system of claim 1, wherein the one or more processors are configured to determine the schedule to dictate   the first location where the one or more energy tenders that are coupled with the one or more vehicles are to stop for recharging the energy storage device onboard   the one or more  energy tenders.--
 As Per claim 8, the entire claim 8 has been replaced by the following amended claim 8:
--8.        The control system of claim 1, wherein the one or more processors are configured to determine the schedule to direct   the energy storage device onboard   the one or more energy tenders to be recharged with just enough electric energy to power   the one or more vehicles to self-propel to complete the one or more trips.--
As Per claim 9, the entire claim 9 has been replaced by  the following amended claim 9:
 --9.      The control system of claim 1, wherein the one or more processors are configured to determine the schedule to direct   the energy storage device onboard the one or more   energy tenders to recharge with just enough electric energy to power  the one   or more vehicles to reach a location of one or more additional energy tenders prior to completion of the one or more trips.--
  In claim 10, line 3  “one or more of the vehicles”  has been changed to 
--the one or more vehicles--
As per claim 11, the entire claim 11 has been replaced by the following amended claim 11:
 
--11.             A method performed by a control system comprising one or more processors configured to perform steps of:
                determining locations where energy tenders are to couple with and power vehicles during one or more trips of the vehicles;
determining states of charge of the energy tenders;
                determining a schedule for the vehicles based on the locations and the states of charge of the energy tenders; and
directing which of the energy tenders that one or more of the vehicles are to couple with, be powered by, and move with for powering transportation of the one or more of the vehicles for the one or more trips based on the schedule,
wherein the schedule is determined to include one or more of:
an identification of which legs of the one or more trips that different ones of the energy tenders are to couple with and power the one or more vehicles during the one or more trips,
an identification of a first location where one or more of the energy tenders that are coupled with the one or more vehicles are to stop for recharging an energy storage device onboard the one or more energy tenders, or
an identification of a second location where to replace at least one of the energy tenders coupled with the one or more vehicles with one or more other energy tenders.--
As Per claim 12, the entire claim 12 has been replaced by  the following amended claim 12:
--12.           The method of claim 11, wherein the schedule is determined for at least one of the one or more trips based on a charging rate at which the energy storage device onboard the one or more energy tenders is charged with electric energy.—



As Per claim 13, the entire claim 13 has been replaced by  the following amended claim 13:

--13.         The method of claim 11, wherein the schedule is determined for at least one of the one or more trips based on a depletion rate at which electric energy stored in   the energy storage device of the one or more 

 As Per claim 14, the entire claim 14 has been replaced by  the following amended claim 14:
--14.           The method of claim 11, wherein the schedule is determined for at least one of the one or more trips based on an amount of electric energy that is supplied to  the energy storage device onboard the one or more energy tenders from dynamic braking of during the at least one of the one or more trips.--

As Per claim 16, the entire claim 16 has been replaced by  the following amended claim 16:
--16.         The method of claim 11, wherein the schedule is determined to dictate the first location where the energy tenders that are coupled with the vehicles are to stop for recharging   the energy storage device onboard 

In claim 17, line 2, delete , “determining” 



In claim 17, line 10, after “trips”, the following phrases are inserted:
--, wherein the energy tender is a first energy tender of plural energy tenders, and wherein the one or more processors are configured to determine the schedule to include one or more of:
an identification of which legs of the one or more trips that different ones of the energy tenders are to couple with and power the one or more cargo vehicles during the trip,
an identification of a first location where one or more of the energy tenders that are coupled with the one or more cargo vehicles are to stop for recharging an energy storage device onboard the one or more energy tenders, or
an identification of a second location where to replace at least one of the energy tenders coupled with the one or more cargo vehicles with one or more other energy tenders--.
In claim 18, line 3, “ energy” has been changed to –first energy—
In claim 19, line 3, “an energy”  has been changed to –the energy--.
In claim 19, line 3,  “energy tender”  has been hanged to –first energy tender—
In claim 19, line 6,  “energy tender”  has been hanged to –first energy tender—
In claim 19, line 9,  “energy tender”  has been hanged to –first energy tender—

4.	Claim 20 has been  cancelled by Examiner’s amendment.
Allowable Subject Matter
5.	 As in interview claims are argued and amended, remaining claims 1-19
 are allowed.  
 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Belcea  (USP 6587738) teaches,  a computer-implemented method for optimizing locomotive assignments on a railroad network. The locomotives being assigned to power and signaling classes, based on equipment installed within each locomotive. An objective function being set forth that considers the cost of moving extra power in the network, the penalties incurred for late train departures due to the failure to assign an appropriately-equipped locomotive and the cost of train operation. Various constraints are being  set forth that must be taken into consideration when optimizing the objective function.

The prior arts of record fail to teach, make obvious , or suggest, a  control method  and a control system comprising, among other limitations,  one or more processors configured to determine  an energy demand associated with delivery of cargo in one or more trips, the one or more processors configured to determine a location of an energy tender and a state of charge of the energy tender, the one or more processors configured to determine a schedule for one or more cargo vehicles to deliver the cargo based on the energy demand, the location of the energy tender, and the state of charge of the energy tender, the schedule directing which of the one or more cargo vehicles that the energy tender is to couple with, which of the one or more cargo vehicles are to be powered by the energy tender, and which of the one or more cargo vehicles are to move with the energy tender during the one or more trips,
wherein the energy tender is a first energy tender of plural energy tenders, and wherein the one or more processors are configured to determine the schedule to include one or more of: an identification of which legs of the one or more trips that different ones of the energy tenders are to couple with and power the one or more cargo vehicles during the trip, an identification of a first location where one or more of the energy tenders that are coupled with the one or more cargo vehicles are to stop for recharging an energy storage device onboard the one or more energy tenders, or  an identification of a second location where to replace at least one of the energy tenders coupled with the one or more cargo vehicles with one or more other energy tenders.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663